244 S.W.3d 289 (2008)
Jeffrey D. CROSS, Appellant,
v.
STATE of Missouri, Respondent.
No. WD 67680.
Missouri Court of Appeals, Western District.
February 5, 2008.
Ruth Sanders, Kansas City, MO, for Appellant.
Shaun J. Mackelprang, Assistant Attorney General, Jefferson City, MO, for Respondent.
Before HOWARD, C.J., and HARDWICK and WELSH, JJ.


*290 Order
PER CURIAM.
Jeffrey D. Cross appeals, the denial of his post-conviction motion to vacate his guilty plea to statutory rape, statutory sodomy, and incest. After an evidentiary hearing, the motion court denied Cross's motion. Cross claims on appeal that the motion court's judgment is clearly erroneous and violated his constitutional rights to effective assistance of counsel and to due process' of law. The motion court's findings of fact are not clearly erroneous and we affirm the judgment.
Rule 84.16(b).